WR-83,223-02
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 12/9/2015 10:01:08 AM
                                                                        Accepted 12/9/2015 11:07:35 AM
                                                                                         ABEL ACOSTA
                  EX PARTE GORDON RAYMOND WALKER
                                                                                                 CLERK


                                    WR-83,223-02                                 FILED IN
                                                                        COURT OF CRIMINALAPPEALS

                   IN THE COURT OF CRIMINAL APPEALS                           December 9, 2015


                                                                            ABEL ACOSTA, CLERK
                                         AT


                                  AUSTIN, TEXAS



                               CAUSE NO. 618633-B



EX PARTE                                         IN THE 338th DISTRICT COURT

                                                 OF


GORDON RAYMOND WALKER,                           HARRIS COUNTY, TEXAS
      Applicant


    STATE'S MOTION REQUESTING EXTENSION OF TIME FROM
                     COURT'S OCTOBER 14. 2015 ORDER


      The State, by and through the undersigned Assistant District Attorney,

respectfully respects an extension of time in the above-captioned case and for good

cause shows the following:

                                          I.


      The applicant, Gordon Raymond Walker, pled guilty on April 10, 1992, to

three counts of indecency with a child by exposure in cause no. 618633 in the 338

District Court of Harris County, Texas, and was placed on community supervision

after being given a suspended ten (10) year sentence in each count.
      On February 2, 2002, the applicant pled true to the allegations in the motion to

revoke probation filed in each count, and was sentenced to confinement for two (2)

years in the Texas Department of Criminal Justice —Institutional Division.

      On May 13, 2015, the Court of Criminal Appeals dismissed the applicant's

initial application for writ of habeas corpus, cause no. 618633-A. Exparte Walker, No.

WR-83,223-01 (Tex. Crim. App. 2015)(unpublished order).

      On June 1, 2015, the applicant filed an application for writ of habeas corpus,

cause no. 618633-B.


      On July 24, 2015, the trial court entered findings of fact and conclusions of law

in cause no. 618633-B, recommending that relief be denied as to the applicant's

second through fourth grounds for relief, but making no recommendation on the first

ground for reliefregarding the applicant's duty to register as a sex offender.

      On October 14, 2015, the Court of Criminal Appeals ordered that both the

State and the applicant submit briefs in the applicant's case on or before Monday,

December 14, 2015.        Ex parte Walker, No. WR-83,223-02 (Tex. Crim. App.

2015) (unpublished order).

                                           II.


      The undersigned assistant district attorney is currently assigned over seventy

(70) writ cases, of which many have filing deadlines, such as Michael Pepper, cause

no. 680932-A, which is due on December 16, 2015. The undersigned assistant district

attorney is set for an evidentiary writ hearing in the 263rd District Court today,
December 9, 2015. The undersigned assistant district attorney is also awaiting a

response from the Texas Department of Public Safety on the issue of the applicant's

sex offender registration requirements in the briefing order.            The undersigned

assistant district attorney has also been in contact with habeas counsel, Mandy Miller,

and she has no objection to this request.

      Therefore, the State respectfully requests a 30-day extension of time so that the

brief in the above-cited case is due on or before January 14, 2015.


                                            III.


      Service has been accomplished by sending an electronic copy of this instrument

to counsel for the applicant on this the 9th day of December, 2015, to:

mandy@mandyiTiillerlegal.com.



                                                   Respectfully submitted,


                                                   /s/ LINDA GARCIA
                                                   LINDA GARCIA
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002
                                                   (713) 274-5990
                                                   (713) 755-5240 fax
                                                   Texas Bar ID #00787163
                                                   garcia_linda@dao.hctx.net